Citation Nr: 1428749	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-11 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30 based on hospitalization in excess of 21 days for service-connected back disabilities with surgery.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and observer



ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied entitlement to a temporary total evaluation because of hospital treatment in excess of 21 days.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals), received in May 2011.

In a letter dated in August 2011, the Veteran's representative requested a Board video-conference hearing.  .  In November 2011 the Board remanded the appeal to afford the Veteran a hearing.  In January 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge;  a transcript of the hearing is of record.

In addition to the paper claims file, there are paperless, electronic (Virtual VA and Veterans Benefits Management System (VBMS)) files associated with the Veteran's claim.  These electronic files were reviewed in connection with this claim.

For the reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on her part, is required.





REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay a decision on this matter. 

The Veteran has been awarded service connection  for degenerative arthritis of the mid and lower lumbar spine and cervical strain, effective July 9, 2001.  She seeks a temporary total rating for hospitalization from March 15, 2009, through September 25, 2009.  See Hearing Transcript at 3.

During her January 2012 Board hearing, she asserted, essentially, that her service-connected back disabilities caused a 2002 car accident which resulted in back surgery requiring the implantation of metal rods, and left her paraplegic.  She further asserted that her 2009 hospitalization for a staph infection and resulting surgery to partially replace metal rods which were contaminated from the staph infection, developed as a result of a pseudo joint that she claims was a manifestation of her service-connected back disabilities.  She also claims that her recovery was slowed, and thus her hospitalization was longer, due to her service-connected back disabilities.

The Board notes that, in an October 2013 rating decision, the RO denied service connection for, inter alia, a pseudo joint lesion, lumbar vertebral fracture with spinal cord injury and paraplegia.  Of record is the report of  a September 24, 2013 VA examination during which the examiner found that the Veteran's back condition was not related to service.  The examiner reasoned that a May 2012 X-ray taken  to evaluate fusion of the lumbar spine was consistent with the documented car accident in 2002.  The X-ray report noted, in part, diffuse osteoporosis and degenerative changes, and the examiner found that there was no evidence of any degenerative changes while on active duty.  In another VA examination report, dated September 27, 2013, the examiner found that the Veteran's service-connected degenerative arthritis of the mid and lower lumbar spine did not result in any loss of range of motion, based on examination findings dated March 27, 2001, showing that the Veteran had full range of motion.  To date, the Veteran has not appealed the October 2013 rating decision.

In light of the Veteran's testimony, and the implications of the unappealed October 2013 rating decision, the Board finds that a medical opinion is required which addresses the following remaining question: whether the Veteran's service-connected back disabilities slowed her recovery from her 2009 hospitalization/surgery, thus contributing to the length of her hospitalization.   Hence, the AOJ should arrange for either September 2013 examiner to provide an addendum opinion.

Prior to obtaining further medical opinion on this claim, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent record.

The record indicates that there are missing records relevant to the Veteran's hospitalization.  A February 2010 VA treatment note details the various facilities where the Veteran received care during her hospitalization, and lists care at Allegheny General Hospital in June 2009, followed by care at Harmorville Health South, from which she was discharged home on September 25, 2009.  The claims file contains no records from these facilities; as such these records, along with any other outstanding, pertinent VA and/or private treatment records, should be obtained on remand.

Moreover, the claims file indicates that the Veteran is in receipt of Social Security Disability Insurance (SSDI) benefits.  As the SSDI records may be relevant to the Veteran's claim, VA has a duty to make reasonable efforts to obtain these records.  38 C.F.R. § 3.159(c)(2); see Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that if there is a reasonable possibility that Social Security records are relevant to a claim, VA is required to assist the claimant in obtaining the identified records).

, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding pertinent, private records (to include from the above-noted facilities. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of all additional evidence added to the claims file since the  last adjudication of the claim.

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain any outstanding, pertinent VA records of evaluation and/or treatment of the Veteran since her discharge from service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Obtain from the Social Security Administration a copy of the decision pertinent to the Veteran's claim for Social Security benefits, as well as the medical records relied upon concerning that claim.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses.

3.  Send the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records, to include records from Allegheny General Hospital beginning in June 2009, and subsequent care at Harmorville Health South, through September 25, 2009.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained,   notify the Veteran and her representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for either September 2013 VA examiner to provide an addendum opinion.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the addendum opinion must reflect full consideration of the Veteran's documented history and assertions, to include the available treatment records from her hospitalization/surgery from March 15, 2009, through September 25, 2009.

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's service-connected degenerative arthritis of the mid and lower lumbar spine and cervical strain slowed her recovery from her 2009 hospitalization/surgery, thus contributing to the length of her hospitalization.  

In rendering the requested opinion, all pertinent medical records (to particularly include those referenced above), and all lay assertions, must be considered and discussed.

Complete rationale for any  conclusion(s) reached must be provided..

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the  last adjudication) and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and her representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



